MORRIS, Judge.
We are of the opinion that the findings of fact of the Industrial Commission are supported by competent evidence and are binding upon us on this appeal. Therefore, the only issue to be discussed is whether the findings of fact support the conclusions of the Industrial Commission as a matter of law. Thomason v. Cab Co., 235 N.C. 602, 70 S.E. 2d 706 (1952).
There is no controversy concerning the fact that the injury suffered by the employee Vassor arose out of and in the course of his employment. The sole question presented on this appeal is whether the injury suffered by Vassor resulted from an injury by accident. A back injury, such as was suffered by Vassor here, does not arise by accident if the employee at the time of injury was merely carrying out his usual customary duties in the usual way. Lawrence v. Mill, 265 N.C. 329, 144 S.E. 2d 3 (1965); Gray v. Storage, Inc., 10 N.C. App. 668, 179 S.E. 2d 883 (1971).
In that regard we are of the opinion that the findings of fact in this case supported by competent evidence, justify the legal conclusion that the employee’s injury did not result from an injury by accident.
Affirmed.
Judges Britt and Vaughn concur.